DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed September 27, 2022. Claim 20 was amended. Claims 1-20 remain pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument: Prokhorov fails to describe or suggest generating a segment plan for traversing the segment under control of the one or more processors, the segment plan being generated based on how the one or more first vehicle systems were manually operated during the prior traversals of the segment. Prokhorov also fails to describe or suggest controlling one or more second vehicle systems with the one or more processors to traverse the segment according to the segment plan.
	In response, the Examiner respectfully disagrees. Prokhorov teaches a system directed to a mixed autonomous and manual control of a vehicle. The vehicle comprising one or more semi-autonomous operational modes comprising navigation and controls for navigating and controlling the vehicle autonomously (see at least paragraph [022]). The autonomous control can determine what actions or driving errors a human driver has previously performed manually on a road/segment during a travel route and can then better control the vehicle autonomously on that segment based on those previous actions/errors (see at least paragraphs [0009, 0022, 0029, 0050]). This teaching in Prokhorov meets the scope of the claimed limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prokhorov (US 2018/0164808).
As per claim 1, Prokhorov teaches a method comprising: 
identifying a segment of a route where one or more first vehicle systems were operated manually instead of operated by one or more processors according to one or more trip plans during prior traversals of the segment by the one or more first vehicle systems (see at least paragraph [0050]); driver history data includes driver manual inputs on certain roads or portions of roads); 
generating a segment plan for traversing the segment under control of the one or more processors, the segment plan being generated based on how the one or more first vehicle systems were manually operated during the prior traversals of the segment and controlling one or more second vehicle systems with the one or more processors to traverse the segment according to the segment plan (see at least paragraph [0050]); control module learns from driver’s past actions on road and assigns weights to the vehicle controls based the driver’s past actions on that road).  
As per claim 2, Prokhorov teaches determining that the prior traversals of the segment by the one or more first vehicle systems caused handling of the one or more first vehicle systems to violate a designated limit (see at least paragraphs [0108, 0103]; vehicle corrects the driving error committed by the human driver).  
As per claim 3, Prokhorov teaches controlling the one or more second vehicle systems according to the segment plan to prevent the one or more second vehicle systems from violating the designated limit (see at least paragraph [0103]).  
As per claim 4, Prokhorov teaches wherein the designated limit is one or more handling parameters of the one or more first vehicle systems (see at least paragraphs [0059, 0060]).    
As per claim 7, Prokhorov teaches wherein the one or more trip plans include one or more trip plan operating parameters, wherein the segment plan includes one or more segment operating parameters of the one or more second vehicle systems that are different than the one or more trip plan operating parameters (see at least paragraph [0049]; different weights to controls based on the driving environment).   
As per claim 8, Prokhorov teaches controlling the one or more second vehicle systems according to the segment plan while the one or more second vehicle systems are moving within the segment of the route (see at least paragraph [0050]); the vehicle is controlled based on the road based on the driver’s past actions).  
As per claim 9, Prokhorov teaches wherein the segment of the route is a first segment of the route, further comprising identifying a second segment of the route where the one or more first vehicle systems were operated by the one or more processors according to the one or more trip plans during prior traversals of the second segment of the route, and controlling the one or more second vehicle systems according to the trip plan while the one or more second vehicle systems move within the second segment of the route (see at least paragraphs [0048-0052]).  
As per claim 10, Prokhorov teaches wherein the segment of the route is a first segment of the route where the one or more first vehicle systems were operated manually instead of operated by the one or more processors according to the one or more trip plans, further comprising identifying a second segment of the route where the one or more first vehicle systems were operated manually instead of operated by the one or more processors according to the one or more trip plans during prior traversals of the second segment by the one or more first vehicle systems, and generating a second segment plan for traversing the second segment under control by the one or more processors (see at least paragraphs [0048-0052]).   
As per claim 11, Prokhorov teaches determining that prior movement of the one or more first vehicle systems through the first segment of the route caused handling of the one or more first vehicle systems to violate a first designated limit, and determining that prior movement of the one or more first vehicle systems through the second segment of the route caused handling of the one or more first vehicle systems to violate a second designated limit (see at least paragraphs [0058-0060, 0108, 0103]).  
As per claim 12, Prokhorov teaches determining a difference between one or more operating settings of the one or more first vehicle systems operated manually instead of operated by the one or more processors and one or more operating settings of the one or more second vehicle systems according to the segment plan (see at least paragraphs [0049-0051]).  
Claims 13-16, and 19 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Allowable Subject Matter
Claim 20 is allowed. None of the prior art neither singularly nor in combination teach or make obvious a method including the steps of generating a machine-learned trip plan for traversing the segment under control of the one or more processors, the machine-learned trip plan being generated based on how the one or more first vehicle systems were manually operated during the prior traversals of the segment; replacing a portion of the one or more trip plans where the one or more first vehicle systems were operated manually instead of operated by the one or more processors with the machine-learned trip plan; and controlling the one or more second vehicle systems with one or more processors onboard the one or more second vehicle systems to traverse the segment according to the machine-learned trip plan, as shown in claim 20. 
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 6 is objected to for similar reasons based on its dependency to claim 5. Claim 18 is also objected to for similar reasons based on its dependency to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Miller et al (US 2017/0108870): see at least paragraph [0030]; vehicle operated based on historical data of manual operation on a road segment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661